Case 1:16-cr-00640-BMC Document 680 Filed 05/01/19 Page 1 of 4 PagelD #: 9083

@ Littler Mendelson, PC
900 Third Avenue
New York, NY 10022

Employment & Labor Law Solutions Worldwide’

A. Michael Weber
‘212.583-2660 direct
May 1, 2019 212.583-9600 main
212.832.2719 fax
mweber@littler.com

VIA ECF

The Honorable Brian M. Cogan
United States District Court
Eastern District of New York
225 Cadman Plaza East
Brooklyn, NY 11201

Re: United States v. Mark Nordlicht, et al.
Criminal Docket No. 16-640 (BMC)

Dear Judge Cogan:

| write on behalf of third-party Jon Lindsey (“Mr. Lindsey”), Managing Partner at legal recruiting
firm Major, Lindsey & Africa, to seek an order quashing the April 17, 2019 subpoena ad testificandum
(“the Subpoena”) served on him by Defendant Mark Nordlicht (“the Defendant”) pursuant to Federal Rule
of Criminal Procedure 17(a).*

The Subpoena, a copy of which is attached, seeks Mr. Lindsey’s testimony on May 3, 2019. See
Exhibit 1. Counsel has learned from the private investigator retained by the Defendant that the Defendant
and his counsel seek testimony from Mr. Lindsey regarding the job search of former Assistant U.S.
Attorney Winston Paes (“Mr. Paes”).? This Court should quash the Subpoena, because the Court has
already ruled inadmissible any evidence of prosecutorial misconduct or bias on multiple occasions during
this case. Moreover, the Defendant and his counsel evidently served the Subpoena as a “place holder” for
later testimony, which is disruptive to Mr. Lindsey’s busy schedule. The Defendant’s counsel represents
that he is “quite aware” of the Court’s Orders regarding Mr. Paes; yet, he continues to seek testimony
about Mr. Paes. See Dkt 647, at 1.

I. Legal Standard

While subpoenas compelling witness attendance under Federal Rule of Criminal Procedure
(“Rule”) 17(a) “do[] not provide explicitly for quashing or modification, courts routinely have entertained

 

* A colleague of undersigned counsel, Joseph P. Harkins, spoke by telephone on April 24, 2019, with private
investigator Cindy “Dana” Harris (“Ms. Harris”), who is working with Jose Baez, the attorney who issued the
Subpoena, to better understand the purpose of the subpoena, which Ms. Harris was kind enough to explain.

* Although Mr. Lindsey worked with Mr. Paes during the latter’s job search geared toward private practice, he did
not ultimately place Mr. Paes at Debevoise & Plimpton, LLP, where Mr. Paes is now Counsel.

littler.com

 
Case 1:16-cr-00640-BMC Document 680 Filed 05/01/19 Page 2 of 4 PagelD #: 9084

motions seeking such relief.” Stern v. U.S. Dist. Court, Massachusetts, 214 F.3d 4, 17 (1st Cir. 2000).
Subpoenas under Rule 17(a) survive where the moving party can show that the subpoena seeks “relevant
and material” testimony. See id. (citing United States v. Valenzuela-Bernal, 458 U.S. 858, 867 (1982)). In
evaluating subpoenas under Rule 17(a), courts apply “comparable principles” to those they use in
evaluating subpoenas duces tecum under Rule 17(c). See id. Under Rule 17(c), a subpoena must “clear
three hurdles: (1) relevancy; (2) admissibility; (3) specificity.”3 United States v. Nixon, 418 U.S. 683, 699-
700 (1974); see also United States v. Barnes, 560 F. App’x 36, 29 (2d Cir. 2014) (noting that “the party

seeking compliance must make a preponderance showing that the materials requested” comport with
Nixon).

Il. The Subpoena Cannot Satisfy the Standards Under Rule 17

A. The Subpoena Seeks Irrelevant, Immaterial, and Inadmissible Testimony

This Court has already deemed testimony about Mr. Paes’ conduct inadmissible. See, e.g., Dkt.
No. 637, at 3 (“The only reason for putting in [the Former Prosecutor’s] conduct is to use it as a backdoor
to get in the prosecutorial misconduct claim, and I’m not going to allow that.”) (quoting Tr. at 755); Dkt.
No. 565, at 1 (“To the extent the Government seeks to preclude defendants from arguing that the
Government engaged in any type of misconduct, its motion is granted.”); Order, Apr. 15, 2019 (noting that
the Government's letter motion requesting that the Court preclude arguments about purported
Government misconduct was “unnecessary” because “[t]he Court has already granted the relief the
Government seeks in prior orders”).

Mr. Lindsey’s only connection to this case is his recruiting work to place former prosecutor Mr.
Paes at a law firm; thus, his testimony would serve only as a “backdoor to get in the prosecutorial
misconduct claim,” which the Court has disallowed. See Dkt. No. 637, at 3 (quoting Tr. at 755). As such,
Mr. Lindsey’s testimony cannot meet the “relevant and material” standard under Stern or the
requirements of “relevancy” and “admissibility” under Nixon. See Nixon, 418 U.S. at 699-700; Stern, 214
F.3d at 17.

B. Defendant Did Not Issue the Subpoena in Accordance with Prior Rulings and Filings

Defendant and his counsel are aware that the Court has found evidence regarding Mr. Paes’
conduct inadmissible. See Dkt No. 647, at 1 (“[C]ounsel is quite aware of the Court’s Orders with regard
to such argument [about Mr. Paes].”). Moreover, the Defendant’s counsel stated in a February 19, 2019
submission that the witnesses appearing in that submission “are more than sufficient to allow him to
present his theory of defense.” See Dkt. 569, at 5. Mr. Lindsey’s name does not appear in that proffer.
See id. Thus, not only does the Defendant continue to seek testimony about Mr. Paes’ job search in
contravention of written and verbal orders, he also seeks testimony that he has indicated is unnecessary
to his defense.

 

3 Although according to the check box, the Subpoena seeks only testimony and not documents, the Subpoena
requests that Mr. Lindsey bring “any and all” documents in his possession relevant to this case, of which there are
none for the reasons stated above. Courts routinely quash subpoenas with such overbroad language. See, e.g.,
United States v. Robinson, No. 16-CR-545 (ADS) (AYS), 2017 WL 1331274, at *4 (E.D.N.Y. PR. 10, 2017); United States
v. Skelos, No 15-CR-317 (KMW), 2018 WL 2254538, at *4 (S.D.N.Y. May 17, 2018).

 
Case 1:16-cr-00640-BMC Document 680 Filed 05/01/19 Page 3 of 4 PagelD #: 9085

In conclusion, the Subpoena fails to comply with standards set forth in Nixon and Stern, and it
seeks evidence that this Court has specifically found inadmissible multiple times. We respectfully submit
that the Subpoena should be quashed.

Respectfully,

C) aD Ie

A. Michael Weber
Shareholder

Cc: Joseph P. Harkins, Esquire
Case 1:16-cr-00640-BMC Document 680 Filed 05/01/19 Page 4 of 4 PagelD #: 9086

CERTIFICATE OF SERVICE

|, A. Michael Weber, attorney for third-party Jon Lindsey, hereby certify that, on May 1, 2019, |
caused to be served via the CM/ECF electronic filing system a copy of the foregoing letter motion to
counsel for the Government and Defendant Mark Nordlicht:

Counsel for the Government

Alicyn L. Cooley

David C. Pitluck

Patrick Hein

United States Attorney’s Office
271 Cadman Plaza East
Brooklyn, NY 11201
alicyn.cooley@usdoj.gov
david.pitluck@usdoj.gov
patrick.hein@usdoj.gov

Dated: May 1, 2019

Counsel for Defendant Mark Nordlicht

Jose A. Baez

The Baez Law Firm

40 Sw 13th St, Suite 901
Miami, FL 33130

jose @baezlawfirm.com

Lisabeth Fryer

Lisabeth J. Fryer, P.A.

Lake Mary, FL 32746

250 International Parkway, Suite 134
Lake Mary, FL 32746
lisabeth@lisabethfryer.com

Ronald S. Sullivan
Ronald S. Sullivan Jr.
712 H Street, Suite 1354

Washington, DC 20002
rsullivan@ronaldsullivanilaw.com

Duncan Patrick Levin

230 Park Avenue, Suite 440

New York, NY 10169

dlevin@tuckerlevin.com Dated: April 29, 2019

/s/ A. Michael Weber
A. Michael Weber

 
